COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 DONALD SHADRACK BARRETT,                      '
                                                              No. 08-14-00039-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                            County Crim Court No. 7
 THE STATE OF TEXAS,                           '
                                                            of Dallas County, Texas
                                               '
                           State.
                                               '               (TC# M1346036H)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until October 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. April E. Smith, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 27, 2014.

       IT IS SO ORDERED this 16th day of October, 2014.



                                                   PER CURIAM